NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 05a0302n.06
                               Filed: April 19, 2005

                                                No. 03-6529

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT


TONI HUDSON,                                           )
                                                       )
         Plaintiff-Appellant,                          )
                                                       )    ON APPEAL FROM THE UNITED
v.                                                     )    STATES DISTRICT COURT FOR THE
                                                       )    WESTERN DISTRICT OF TENNESSEE
M.S. CARRIERS, INC.,                                   )
                                                       )
         Defendant-Appellee.                           )




         Before: BATCHELDER and DAUGHTREY, Circuit Judges, and O’KELLEY,* District
Judge.


         PER CURIAM. In this appeal, brought by plaintiff Toni Hudson pro se, we are asked

to overturn the district court’s order granting summary judgment to defendant M.S. Carriers,

Inc., the plaintiff’s former employer, in a Title VII action in which the plaintiff claimed that

she had been subjected to a hostile work environment and had been retaliated against

when she complained about it. The district court found that the incidents reported by the

plaintiff were not sufficiently severe and pervasive to rise to the level of sexual harassment

and also rejected the plaintiff’s retaliation claim, finding that one of the three adverse

employment actions of which the plaintiff complained had occurred prior to any protected



         *
        The Hon. William C. O’Kelley, United States District Judge for the Northern District of Georgia, sitting
by designation.
No. 03-6529


action that she might have taken, that a second action had been rescinded, and that her

final termination was based on a legitimate business reason, i.e., the plaintiff’s excessive

absences from work.


       On appeal, the plaintiff continues to complain summarily that she was the victim of

sexual harassment, but she has presented as her principal issue for our review the claim

that her trial counsel, who was appointed on a pro bono basis by the district judge after her

original attorney withdrew from the case, “failed to properly represent her.” As the

defendant points out, however, this issue is not reviewable on appeal. Moreover, the

plaintiff has not complied with Federal Rule of Appellate Procedure 30, because she has

not filed a Joint Appendix or secured an order permitting deferment of this obligation.

Failure to comply with Rule 30 constitutes a ground for dismissal of the appeal.


       Under these circumstances, and after a review of the available record in this case,

we conclude that there is no legal basis upon which to reverse the district court’s judgment.

It is, therefore, AFFIRMED.




                                            -2-